Name: Commission Regulation (EC) No 1762/96 of 11 September 1996 amending Regulation (EC) No 2939/94 laying down detailed rules for the application of Council Regulation (EEC) No 105/76 on the recognition of producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R1762Commission Regulation (EC) No 1762/96 of 11 September 1996 amending Regulation (EC) No 2939/94 laying down detailed rules for the application of Council Regulation (EEC) No 105/76 on the recognition of producers' organizations in the fishing industry Official Journal L 231 , 12/09/1996 P. 0006 - 0007COMMISSION REGULATION (EC) No 1762/96 of 11 September 1996 amending Regulation (EC) No 2939/94 laying down detailed rules for the application of Council Regulation (EEC) No 105/76 on the recognition of producers' organizations in the fishing industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2),Having regard to Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organizations in the fishing industry (3), as amended by Commission Regulation (EEC) No 3940/87 (4), and in particular Article 2 (2) and 3 thereof,Whereas the criteria for adequate economic activity of producers' organizations specified in Article 2 of Commission Regulation (EC) No 2939/94 (5) laying down detailed rules for the application of Regulation (EEC) No 105/76 cannot be applied to aquaculture; whereas a provision should therefore be added laying down specific criteria for aquaculture products;Whereas application of Regulation (EC) No 2939/94 has shown that certain provisions relating in particular to the time limit for notifying the Commission of the chosen terms of recognition and the respective obligations of the producers' organization and the Member State need to be made more specific; whereas Article 4 of Regulation (EEC) No 105/76 provides that in certain cases recognition must be withdrawn from a producers' organization;Whereas a maximum period for adjustment to the terms of recognition set by that Regulation should be stipulated for producers' organizations recognized before its entry into force; whereas, in order to ensure continuity in the application of the relevant rules, this adjustment period must apply from the date when the Regulation entered into force;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2939/94 is hereby amended as follows:1. Article 2 (2) is replaced by the following:'2. The Member States shall decide which of the criteria laid down in paragraph 1 (a), 1 (b) (i) and 1 (b) (ii) shall apply.They shall notify their decision to the Commission and to interested parties within two months of publication of this Regulation.`;2. the following paragraph is added after Article 2 (2):'3. As regards the aquaculture products for which recognition is sought, economic activity shall be considered sufficient if the producers' organization disposes of at least 25 % of total production of the aquaculture species or group of species in question in a production area which is deemed sufficiently large by the Member State concerned on the basis of criteria established by that Member State. The Member State may adjust that percentage within the range 25 % to 50 % in order to take account of the special characteristics of regional production. The Member States shall notify the Commission within two months of the date of publication of this Regulation of the percentage they have decided to apply.`;3. Article 5 (2) is replaced by the following:'2. If a producers' organization fails to fulfil the obligations incumbent on it under the terms of recognition as set out in Article 2 of Regulation (EEC) No 105/76, the Member State must withdraw recognition; if a producers' organization fails to fulfil other obligations, in particular to provide the information the Member State needs to monitor its activities, the latter may withdraw recognition.`;4. the following paragraph is added to Article 7:'Producers' organizations recognized before 1 January 1995 under the terms of Regulation (EEC) No 2062/80 must satisfy the requirements of the present Regulation by 31 December 1999 at the latest.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 September 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 388, 31. 12. 1992, p. 1.(2) OJ No L 350, 31. 12. 1994, p. 15.(3) OJ No L 20, 28. 1. 1976, p. 39.(4) OJ No L 373, 31. 12. 1987, p. 6.(5) OJ No L 310, 3. 12. 1994, p. 12.